


Exhibit 10.3
 
DIRECTV
 
PERFORMANCE STOCK UNIT AWARD AGREEMENT
 
THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
January 4, 2010 (“Effective Date”), is entered into between DIRECTV, a Delaware
corporation (“DIRECTV”), and Michael D. White (“Executive”).
 
WHEREAS, at its meeting on December 21, 2009, the Compensation Committee of
DIRECTV’s Board of Directors (the “Committee”) approved the grant to Executive
of restricted stock units (the “Stock Units”), upon the terms and conditions set
forth herein and subject to the terms and conditions of the Amended and Restated
2004 Stock Plan of The DIRECTV Group, Inc. (as it may be amended from time to
time, the “Plan”); and
 
WHEREAS, at its meeting on November 18, 2009, the Board of Directors of The
DIRECTV Group, Inc. (“Board”) approved the material terms and conditions of
Executive’s employment as President and Chief Executive Officer of DIRECTV,
including the grant of the Stock Units; and
 
WHEREAS, the Committee and the Board each has also approved the terms and
conditions of an employment agreement with Executive effective as of January 1,
2010 (such agreement, as it may be amended from time to time, is referred to
herein as the “Employment Agreement”); and
 
WHEREAS, both the Committee and the Board authorized the Chairman of the
Committee to execute this Agreement on behalf of DIRECTV, in accordance with the
resolutions adopted by each of the Committee and the Board at their respective
meetings as referenced above.
 
NOW THEREFORE, in consideration of services rendered and to be rendered by
Executive, and the mutual promises made herein and the mutual benefits to be
derived therefrom, DIRECTV and Executive agree as follows:
 
1. Defined Terms.  Any capitalized term used herein and not otherwise defined
herein shall have the meaning assigned to such term in the Plan.  Whenever the
following words or phrases are used herein with the first letter capitalized,
they shall have the respective meaning specified below:
 
“Award” means the grant to Executive of Stock Units pursuant to this Agreement
and the Plan.
 
“Annual Performance Factor” means the factor determined annually with respect to
the Performance Measures as established by the Committee pursuant to Section
8(a) and used to compute the Final Performance Factor.
 
“Company” means DIRECTV and its Subsidiaries.
 
“Early Vesting Date” means Executive’s Termination Date if Executive is
terminated without Cause (as defined in the Employment Agreement), or if
Executive’s employment is terminated due to his resignation for an Effective
Termination (as defined in the Employment Agreement), or due to his death or
Disability (as defined in the Employment Agreement) in each case prior to the
Vesting Date.
 
“Final Performance Factor” means the final performance factor determined as of
the Vesting Date pursuant to Section 8(a) and used to establish the number of
Stock Units (if any) which shall vest under this Agreement.
 
“Performance Measure” means one of the three performance measures to be
established by the Committee in accordance with Section 10 of the Plan for the
Performance Period and Section 2.4(a) of the Employment Agreement.
 
“Performance Period” means the period beginning on January 1, 2010 and ending on
December 31, 2012.
 
“Termination Date” means the date on which Executive’s employment with the
Company terminates, if prior to the Vesting Date.
 
“Vesting Date” means December 31, 2012.
 
2. Grant.  Subject to the terms of this Agreement and the Plan, DIRECTV hereby
grants to Executive a Stock Unit Award with respect to an aggregate of Four
Hundred Thirty-Five Thousand, Four Hundred (435,400) Stock Units (subject to
adjustment as provided in Section 14 of the Plan).  As used herein, the term
“Stock Unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of DIRECTV’s
Class A Common Stock (subject to adjustment as provided in Section 14 of the
Plan) solely for purposes of the Plan and this Agreement.  The Stock Units shall
be used solely as a device for the determination of the payment to be made to
Executive if such Stock Units vest pursuant to Section 3 or Section 7.  The
Stock Units shall not be treated as property or as a trust fund of any
kind.  This Award is intended to be a Performance-Based Award, as defined in
Section 10 of the Plan.
 
3. Performance Based Vesting.  Subject to Section 7, as of the Vesting Date, the
Award shall vest and become nonforfeitable with respect to that number of Stock
Units determined by multiplying the Final Performance Factor times the total
number of Stock Units comprising the Award (subject to adjustment under
Section 14 of the Plan).
 
4. Continuance of Employment.  Except as otherwise provided in Section 7 or
pursuant to the Plan or the Employment Agreement, Executive’s continued
employment or service through the Vesting Date is required as a condition to the
vesting of the Award and the rights and benefits under this Agreement.  Partial
employment or service, even if substantial, during the Performance Period will
not entitle Executive to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services, except as otherwise provided in Section 7 below or under the Plan
or the Employment Agreement.
 
5. Limitations on Rights Associated with Stock Units.  Executive shall have no
rights as a stockholder of DIRECTV, no dividend rights (except as expressly
provided in Section 8(c) with respect to Dividend Equivalents) and no voting
rights, with respect to the Stock Units and any shares of Common Stock
underlying or issuable in respect of such Stock Units, until such shares of
Common Stock are actually issued to and held of record by Executive.  No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the shares of Common Stock,
except as otherwise provided in Section 8(c).
 
6. Restrictions on Transfer.  Neither the Stock Units nor any interest therein
or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.  The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to DIRECTV, (b) transfers by will or
the laws of descent and distribution, or (c) transfers permitted under
Section 15(i) of the Plan.
 
7. Effect of Termination of Employment on Vesting.  If DIRECTV terminates
Executive’s employment for Cause (as defined in the Employment Agreement) or if
Executive’s employment terminates other than due to his death, Disability (as
defined in the Employment Agreement) or termination without Cause (as defined in
the Employment Agreement) or resignation by Executive for an Effective
Termination (as defined in the Employment Agreement), the Award of Stock Units
hereunder and all other rights and benefits of Executive under this Agreement
shall terminate on Executive’s Termination Date, unless otherwise approved by
the Committee.  If DIRECTV terminates Executive’s employment without Cause or if
Executive’s employment terminates due to his death or Disability, or due to his
resignation for an Effective Termination, prior to the Vesting Date, the Award
shall immediately vest on the Early Vesting Date as to the total number of Stock
Units comprising the Award (subject to Section 14 of the Plan) without regard to
the level of performance with respect to the Performance Measures.
 
8. Timing and Manner of Distribution with Respect to Stock Units.
 
(a) Determination of Number of Vested Stock Units.
 
On or prior to the last day of February in each of 2011 and 2012, the Committee
shall determine the Annual Performance Factor for the immediately preceding
fiscal year, in accordance with the Plan.  As soon as practicable after the
Vesting Date, the Committee shall determine the Annual Performance Factor for
the 2012 fiscal year and shall determine the Final Performance Factor, in
accordance with the Plan.  The Final Performance Factor, as so determined by the
Committee, shall be multiplied by the total number of Stock Units comprising
this Award to determine the number of Stock Units that have become vested as of
the Vesting Date.  In the case of an Early Vesting Date, the number of vested
Stock Units shall be as provided in Section 7.
 
(b) Timing and Manner of Distribution.
 
Notwithstanding anything to the contrary in the Plan, DIRECTV shall deliver to
Executive the number of shares of Common Stock equal to the number of vested
Stock Units subject to this Award (subject to Section 14 of the Plan and subject
to Sections 8(e) and 12 below) on the later of (i) January 15th of the calendar
year following the calendar year of Executive’s termination of employment or
(ii) the date that is six months after Executive’s termination of employment.
 
(c) Dividend Equivalents.
 
As of the Vesting Date (or, if applicable, the Early Vesting Date) Executive
shall be entitled to payment for Dividend Equivalents (if any) with respect to
vested Stock Units. For purposes of this Agreement, “Dividend Equivalents” means
the aggregate amount of dividends paid by DIRECTV on the number of shares of
Common Stock equivalent to the number of Stock Units that become vested during
the period from the Effective Date until the date the shares of DIRECTV Common
Stock associated with the vested Stock Units are issued or the cash amount paid
(without interest or other adjustments to reflect the time value of money but
subject to adjustment pursuant to Section 14 of the Plan).  Dividend Equivalents
(if any) will be paid at the same time as the shares of DIRECTV Common Stock
associated with the vested Stock Units to which they relate are issued or the
cash amount provided for in Section 8(e) is paid.  Dividend Equivalents shall be
paid in cash except as otherwise provided in Section 8(f).
 
(d) Termination of Stock Units.
 
To the extent that any Stock Units fail to vest as of the Vesting Date, or if
the Award has terminated pursuant to Section 7, such unvested Stock Units shall
immediately terminate without payment.  Executive shall have no further rights
with respect to such terminated Stock Units.
 
(e) Payment of Cash in Lieu of Common Stock.
 
Notwithstanding anything in Section 8(b) to the contrary, the Committee, in its
sole discretion, may elect to cause the Company to pay cash in an amount equal
to the Fair Market Value of the vested Stock Units, determined as of the date on
which the shares of Common Stock would otherwise have been issued pursuant to
Section 8(b) and payable within ten business days after such date.
 
(f) Payment of Common Stock in Lieu of Cash for Dividend Equivalents
 
Notwithstanding anything in Section 8(c) to the contrary, the Committee, in its
sole discretion, may elect to cause the Company to pay Dividend Equivalents (if
any) in shares of Common Stock in lieu of cash, if and to the extent that
DIRECTV issues shares of Common Stock to Executive in respect of the vested
Stock Units pursuant to Section 8(b).  The number of shares of Common Stock
payable as Dividend Equivalents will be determined by (i) determining the
aggregate cash amount of Dividend Equivalents payable, and (ii) dividing such
amount by the Fair Market Value of a share of Common Stock at the same date on
which the Fair Market Value of shares of Common Stock associated with the vested
Stock Units are established.
 
9. Adjustments Upon Specified Events.  As provided in Section 14 of the Plan,
upon the occurrence of certain events relating to or affecting the Common Stock
as contemplated by Section 14 of the Plan, the Committee shall, in such manner,
to such extent (if any) and at such times as it deems appropriate and equitable
in the circumstances, make adjustments in the number of Stock Units and the
number and type of shares of Common Stock (or other securities or property) that
may be issued in respect of the Award or provide for a cash payment or the
assumption, substitution or exchange of the Award or the shares of Common Stock
or other securities subject to the Award, based upon the distribution or
consideration payable to holders of Common Stock generally.  All rights of
Executive hereunder are subject to such adjustments and other provisions of the
Plan.
 
10. Possible Early Termination of Award.  As permitted by Section 14 of the
Plan, and without limiting the authority of the Committee under any of the
provisions of Section 14 of the Plan, the Committee retains the right to
terminate all or any portion of the Award upon a dissolution of DIRECTV or a
reorganization event or transaction in which DIRECTV does not survive (or does
not survive as a public company in respect of its outstanding Common
Stock).  This Section 10 is not intended to prevent future vesting (including
provision for future vesting) if the Award (or a substituted Award) remains
outstanding following a transaction described in Section 14 of the Plan.
 
11. Leaves of Absence.  Absence from work caused by authorized sick leave or
other leave approved in writing by DIRECTV or the Committee shall not be
considered a termination of employment by DIRECTV for purposes of Section 7,
unless otherwise determined by the Committee.
 
12. No Limitations on Acceleration; Deferral.
 
(a) No Limitation on Acceleration.
 
The Employment Agreement, in particular Section 4.9 thereof, contains express
provisions regarding Section 280G and/or 4999 of the Code of the type described
in Section 14(f) of the Plan. Accordingly, the limitations on acceleration set
forth in Section 14(f) of the Plan shall not apply to this Award.  A reduction,
if any, to this Award or other effect related to Section 280G and/or Section
4999 shall be governed by the Employment Agreement.
 
(b) Section 409A of the Code.
 
Notwithstanding anything herein to the contrary, (i) if, at the time of
Executive’s termination of employment with DIRECTV, Executive is a “specified
employee” as defined in Section 409A of the Code, and the deferral of the
commencement of any payments or other consideration otherwise payable hereunder
as a result of such termination of employment is necessary in order to prevent
the imposition of any accelerated or additional tax under Section 409A of the
Code, then DIRECTV will defer the commencement of the payment of any such
payments or other consideration hereunder (without any reduction in such
payments or other consideration ultimately paid or provided to Executive) until
the date that is six months following Executive’s termination of employment with
DIRECTV (or the earliest date as is permitted under Section 409A of the Code)
and (ii) if any other payments of money or other consideration due to Executive
hereunder would cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other consideration shall be deferred
if deferral will make such payment or other consideration compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible in a manner, determined by the Committee or
the Board, that does not cause such an accelerated or additional tax or result
in an additional cost to DIRECTV.  DIRECTV shall consult with its legal counsel
and tax accountants in good faith regarding the implementation of the provisions
of this Section 12(b), which shall be done only in a manner that is reasonably
acceptable to Executive; provided, however, that neither DIRECTV, any subsidiary
or other affiliate of DIRECTV, nor any of their employees or representatives
shall have any liability to Executive with respect thereto.
 
13. Executive Not a Shareholder.  Neither Executive nor any Beneficiary or
Personal Representative of Executive shall have any of the rights or privileges
of a stockholder of DIRECTV as to any shares of Class A Common Stock subject to
the Award until the issuance and delivery to him or such other person of a
certificate (or book entry in lieu thereof) evidencing the shares registered in
his or such other person’s name.  No adjustment will be made for dividends or
other rights as a stockholder as to which the record date is prior to such date
of delivery, except as otherwise provided in Section 8(c) or as otherwise
approved by the Committee.
 
14. No Guarantee of Continued Service.  Nothing contained in this Agreement or
the Plan constitutes an employment or service commitment by DIRECTV or confers
upon Executive any right to remain employed by DIRECTV, interferes in any way
with the right of DIRECTV at any time to terminate such employment or affects
the right of DIRECTV to increase or decrease Executive’s other compensation or
benefits.  Nothing in this Section 14, however, is intended to adversely affect
any independent contractual right of Executive under the Employment Agreement
(or any other agreement between DIRECTV and Executive) without his consent
thereto.
 
15. Notices.  Any notice to be given under the terms of this Agreement shall be
in writing and addressed: to DIRECTV at 2230 East Imperial Highway, El Segundo,
California 90245, to the attention of the Corporate Secretary; and to Executive
at the address on file with DIRECTV, or at such other address as either party
may hereafter designate in writing to the other.
 
16. Effect of Agreement.  This Agreement shall be binding upon and inure to the
benefit of any successor or successors of DIRECTV, except to the extent the
Committee determines otherwise.
 
17. Entire Agreement; Governing Law.  The Plan is incorporated herein and made a
part hereof by this reference.  Subject to Section 19 below, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of DIRECTV and Executive with respect to the subject matter
hereof.  The construction, interpretation, performance and enforcement of this
Agreement and the Award shall be governed by the internal substantive laws, but
not the choice of law rules, of the State of Delaware.
 
18. Plan.  The Award and all rights of Executive with respect thereto are
subject to, and Executive agrees to be bound by, all of the terms and conditions
of the provisions of the Plan, to the extent such provisions are applicable to
Awards granted to Eligible Persons.  Executive acknowledges receipt of a copy of
the Plan, and agrees to be bound by the terms thereof.  Unless otherwise
expressly provided in other Sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Committee do not (and shall not be
deemed to) create any rights in Executive unless such rights are expressly set
forth herein or are otherwise in the sole discretion of the Committee
specifically so conferred by appropriate action of the Committee under the Plan
after the date hereof.
 
19. Employment Agreement.  If any provision of this Agreement is inconsistent
with any provision of the Employment Agreement, the provisions of the Employment
Agreement shall control.
 
20. Tax Withholding.  Upon the distribution of shares of the Common Stock in
respect of the Stock Units or Dividend Equivalents, or payment of cash in
respect of the Stock Units or Dividend Equivalents, if any, pursuant to
Section 8(c) or otherwise in accordance with the Plan, DIRECTV shall have the
right at its option to (a) require Executive to pay or provide for payment in
cash of the amount of any taxes that DIRECTV may be required to withhold with
respect to such distribution, or (b) deduct from any amount payable to Executive
the amount of any taxes which DIRECTV may be required to withhold with respect
to such payment or distribution.  In any case where a tax is required to be
withheld in connection with the delivery of shares of Common Stock or other
payment under this Agreement, the Committee may, in its sole discretion, direct
DIRECTV to reduce the number of shares of Common Stock to be delivered by (or
otherwise reacquire) the appropriate number of shares of Common Stock, valued at
their then Fair Market Value, to satisfy such withholding obligation.
 
21. Limitation on Executive’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of DIRECTV as to amounts payable and shall
not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Executive shall have only the rights
of a general unsecured creditor of DIRECTV with respect to amounts credited and
benefits payable in cash, if any, with respect to the Stock Units and the
Dividend Equivalents (if any), and rights no greater than the right to receive
the Common Stock (or equivalent value) as a general unsecured creditor with
respect to Stock Units and the Dividend Equivalents (if any), as and when
payable hereunder.
 
22. Amendment.  This Agreement may be amended in accordance with the terms of
the Plan.  Any such amendment must be in writing and signed by DIRECTV.  The
terms and conditions of this Agreement may not be restricted or limited by any
amendment of this Agreement or the Plan without Executive’s consent.
 
23. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
24. Section Headings.  The Section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
IN WITNESS WHEREOF, DIRECTV has caused this Agreement to be executed on its
behalf by the Chairman of its Compensation Committee and Executive has hereunto
set his hand as of the date and year first above written.
 

 
DIRECTV
By:  /s/ CHARLES R.
LEE                                                              
Charles R. Lee
Chairman of the Compensation
Committee
 
EXECUTIVE
By:  /s/ MICHAEL D.
WHITE                                                              
Michael D. White
 






